Exhibit 10.03


NON-COMPETITION AND NON-SOLICITATION AGREEMENT


THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this "Agreement"), dated as
of this 31st day of July, 2012 (the "Effective Date"), is entered into by and
between MacroSolve, Inc., an Oklahoma corporation ("MacroSolve") and
DecisionPoint Systems, Inc., a Delaware corporation
("DecisionPoint").  Capitalized terms used and not otherwise defined in this
Agreement shall have the respective meanings ascribed to such terms in that
certain Asset Purchase Agreement (the "Asset Purchase Agreement"), dated as of
July 31, 2012, by and between MacroSolve and DecisionPoint.


RECITALS


A.           Pursuant to the terms of the Asset Purchase Agreement,
DecisionPoint is purchasing from MacroSolve all of the assets, including the
goodwill, directly relating to "Illume," a business involving the development
and sale of mobile Apps (such purchase as contemplated by the Asset Purchase
Agreement, is collectively referred to as the "Transaction").


B.           MacroSolve and DecisionPoint have each agreed to execute and
deliver this Agreement, which execution and delivery is a requirement to close
the Transaction.


NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
MacroSolve and DecisionPoint hereby agree as follows:


ARTICLE I
 
NON-COMPETITION AND NON-SOLICITATION


1.1           Non-Competition.


(a) During the period beginning on the Effective Date and ending on the third
(3rd) anniversary of the Effective Date, MacroSolve shall not, directly or
indirectly engage, anywhere in the Territory, in activities competitive with the
products sold by Illume at the date of this Agreement. Without limiting the
generality of the foregoing, during the period beginning on the Effective Date
and ending on the third (3rd) anniversary of the Effective Date, Macrosolve may
not issue any license to any company listed on Schedule 1.1 hereto (or any
affiliate thereof or any successor thereto).


(b) During the period beginning on the Effective Date and ending on the third
(3rd) anniversary of the Effective Date, DecisionPoint shall not, directly or
indirectly engage, anywhere in the Territory, in activities competitive with the
products sold by MacroSolve not related to the Assets at the date of this
Agreement.
 
 
 
1

--------------------------------------------------------------------------------

 

 
(c) For purposes of this Agreement, "Territory" means anywhere within the United
States or Canada.  MacroSolve acknowledges and agrees that the DecisionPoint
Business is conducted nationwide and in Canada.  DecisionPoint acknowledges and
agrees that the MacroSolve Business is conducted nationwide and in Canada.  As
such, each of MacroSolve and DecisionPoint agree that the scope of the Territory
defined herein is reasonable.


1.2           Non-Solicitation.


(a) During the period beginning on the Effective Date and ending on the third
(3rd) anniversary of the Effective Date, MacroSolve will not:


(i) Directly or indirectly solicit, or attempt to persuade, influence or induce,
or assist any other Person in so persuading or inducing, any employee of
DecisionPoint to leave the employ of DecisionPoint, or to accept any other
employment or position unless (in each case prior to any such inducement or
attempted inducement) such employee is no longer employed by DecisionPoint or
has given written notice to DecisionPoint of his intention to terminate
employment with DecisionPoint.  MacroSolve acknowledges that the purpose of this
covenant is to enable DecisionPoint to maintain a stable workforce in order to
remain in business, and that it would disrupt, damage, impair and interfere with
the DecisionPoint Business if MacroSolve were to engage in such solicitation.
(ii) Hire or retain any Person employed by DecisionPoint as of the date ofthis
Agreement or during such period, without the prior written consent of
DecisionPoint(unless such Person has been terminated by DecisionPoint).
 


(b) During the period beginning on the Closing Date and ending on the third
(3rd) anniversary of the Closing Date, DecisionPoint will not:


(i) Directly or indirectly solicit, or attempt to persuade, influence or induce,
or assist any other Person in so persuading or inducing, any employee of
MacroSolve to leave the employ of MacroSolve, or to accept any other employment
or position unless (in each case prior to any such inducement or attempted
inducement) such employee is no longer employed by MacroSolve or has given
written notice MacroSolve of his intention to terminate employment with
MacroSolve.  DecisionPoint acknowledges that the purpose of this covenant is to
enable MacroSolve to maintain a stable workforce in order to remain in business,
and that it would disrupt, damage, impair and interfere with the MacroSolve
Business if DecisionPoint were to engage in such solicitation.  Notwithstanding
anything herein to the contrary, DecisionPoint shall not be prohibited from
hiring employees of MacroSolve as contemplated by the Transition Services
Agreement or employees of MacroSolve listed on Schedule 2.8 of the Asset
Purchase Agreement.


1.3           Expenses.  Except as otherwise specified in this Agreement, the
parties will pay all of their respective expenses incurred in connection with
any legal proceeding concerning a dispute arising out of this Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 

 
1.4           Specific Performance and Modification.


(a) Each party hereto acknowledges that the other party hereto will have no
adequate remedy at law if such party breaches any of the provisions of Article
I.  In the event of such a breach, the breaching party agrees that the other
party hereto will have the right, in addition to any other rights it may have,
to specific performance of Article I.  If legal proceedings are commenced to
specifically enforce any provision of Article I, the party that does not prevail
in such proceedings shall pay the reasonable out-of-pocket expenses, including,
without limitation, reasonable attorneys' fees, disbursements and other costs
and expenses, including investigation costs, incurred by the prevailing party in
such proceedings, arising out of or in connection with the claim to specifically
enforce any provision of Article I.


(b) If any provision of Section 1.1 or Section 1.2 of this Agreement or the
application of any such provision to any Person or circumstance shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended for too great a period of time or too large a geographic
area or over too great a range of activities, it should be interpreted to extend
only over the maximum period of time, geographic area, or range of activities as
to which such court would find it enforceable, and such determination of
unenforceability will not affect any other provision of this Agreement.


 
1.1
ARTICLE II

 
MISCELLANEOUS


2.1           Notices.  Any notice, request, instruction or other document
required or permitted to be given under this Agreement by any party to another
party shall be made in accordance with Section 10.5 of the Asset Purchase
Agreement.


2.2           Amendments and Waivers.
 
(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.


(b) No failure or delay by any party in exercising any right, power or privilege
hereunder will operate as a waiver thereof nor will any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies provided will
be cumulative and not exclusive of any rights or remedies provided by law.


2.3           Successors and Assigns; Change of Control.  The provisions of this
Agreement will be binding upon and inure to the benefit of the parties and their
respective successors and assigns; provided that neither party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the other party hereto.


2.4           No Third-Party Beneficiaries.  Except as otherwise expressly
provided for in this Agreement, this Agreement is for the sole benefit of the
parties hereto and their permitted successors and assigns and nothing in this
Agreement expressed or implied will give or be construed to give to any Person,
other than the parties hereto and such permitted assigns any legal or equitable
rights hereunder.


2.5           Governing Law and Disputes.  This Agreement shall be governed by
and construed in accordance with the substantive law of the State of Oklahoma
without giving effect to the principles of conflicts of law thereof.  If a
dispute arises out of or relates to this Agreement, or the breach hereof, the
parties agree first to try in good faith to settle the dispute by mediation
under the Commercial Mediation Rules of the American Arbitration Association,
before resorting to arbitration.  Thereafter, any remaining unresolved
controversy or claim arising out of or relating to this Agreement, or breach
hereof, shall be settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, and judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.  The seat of the arbitration shall be in Tulsa, Oklahoma,
U.S.A. and the decision of the arbitrators shall be final.  The prevailing party
shall be entitled to reasonable attorney’s fees in addition to costs and
necessary disbursements.
 
 
 
3

--------------------------------------------------------------------------------

 

 
2.6           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be an original with the same effect as if the
signatures on each counterpart were upon the same instrument.


2.7           Headings.  The headings in this Agreement are for convenience of
reference only and will not control or affect the meaning or construction of any
provisions of this Agreement.


2.8           Severability and Modification.  If any provision of this Agreement
or the application of any such provision to any Person or circumstance is held
invalid, illegal or unenforceable in any respect by a court or other tribunal of
competent jurisdiction such provision will, without any actions on the part of
the parties to this Agreement, be modified to the least extent necessary to
cause such provision to conform to the law as determined by such court or other
tribunal, and such invalidity, illegality or unenforceability will not affect
any other provision of this Agreement.  If any term or provision of this
Agreement is deemed by a court or other tribunal of competent jurisdiction to be
unenforceable and invalid for any reason, such provision will be severed from
this Agreement and the remainder of this Agreement will continue in full force
and effect.


2.9           Certain Interpretive Matters.  This Agreement has been negotiated
and drafted by both parties.  No provision of this Agreement will be interpreted
in favor of, or against, any of the parties hereto by reason of the extent to
which any such party or its counsel participated in the drafting of this
Agreement or by reason of the extent to which any such provision is inconsistent
with any prior draft of this Agreement or any provision of this Agreement.


2.10           Entire Agreement.  This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof.  This
Agreement supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter of this
Agreement.


[Remainder of Page Intentionally Left Blank]
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 

 
MACROSOLVE, INC.
         
 
 
/s/ KENDALL W. CARPENTER
      Kendall W. Carpenter, CFO                  

 
DECISIONPOINT SYSTEMS, INC.
         
 
 
/s/ NICHOLAS E. TOMS
      Nicholas E. Toms, CEO                  






 
5

--------------------------------------------------------------------------------

 
  







  Schedule 1.1




Companies which MacroSolve may not issue licenses to


Peak Technologies, Inc. (including Ryzex) Barcoding. com American Barcode
Solutions, Inc.
Quest Solutions, Inc.
Miles Technologies,Inc.
Heartland Technologies, Imc
The Infologix division of Stanley Black & Decker
AT&T



 
 
 
 
 
6